             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

TIMOTHY E. WRIGHT,                       )
                                         )
      Petitioner,                        )
                                         )
v.                                       )             Case No. CIV-18-954-D
                                         )
JANET DOWLING,                           )
                                         )
      Respondent.                        )

                                        ORDER

      This matter is before the Court for review of the Report and Recommendation [Doc.

No. 7], issued by United States Magistrate Judge Suzanne Mitchell pursuant to 28 U.S.C.

§ 636(b)(1)(B) and (C). Petitioner has timely objected to the Report, which recommends

summary dismissal of the Petition with prejudice for untimeliness of claims. Accordingly,

the Court must make a de novo determination of those portions of the Report to which a

specific objection is made, and may accept, modify, or reject the recommended decision in

whole or in part. 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72(b)(3).

      Petitioner, a state prisoner appearing pro se, seeks a writ of habeas corpus pursuant

to 28 U.S.C. § 2254, challenging his December 5, 2005 judgment of conviction in

Cleveland County District Court, Case No. CF-2005-640, and the partial revocation of his

suspended sentences in that same case on March 26, 2013. Petitioner previously petitioned

the Court for the same relief in 2016. See Wright v. McCollum (Wright I), Case No. CIV-

16-923-D (W.D. Okla. Aug. 11, 2016). Following preliminary review of that matter,

United States Magistrate Judge Gary M. Purcell recommended that the Petition “be
dismissed without prejudice for lack of exhaustion and, alternatively, with prejudice as

untimely.” [Wright I, Doc. No. 10]. After Petitioner failed to object to Judge Purcell’s

recommendation, the undersigned dismissed the petition without prejudice for lack of

exhaustion without reaching the alternative recommendation.

              Petitioner filed this federal action on September 28, 2018. [Wright II, Doc. No. 1].

Judge Mitchell recommends that the Petition be deemed time-barred under the one-year

limitation period of 28 U.S.C. § 2244(d)(1)(A). In his objection, Petitioner does not dispute

Judge Mitchell’s historical account of the state court proceedings; thus, the Court accepts

this portion of the Report.1 Nor does Petitioner raise any specific objection to Judge

Mitchell’s analysis of the untimeliness of his Petition under § 2244(d). Rather, Petitioner

focuses his objection on the substantive merits of his claims.

              Further, Petitioner does not dispute that the timeliness of his Petition depends on the

applicability of the equitable tolling doctrine. “Generally, a litigant seeking equitable

tolling bears the burden of establishing two elements: (1) that he has been pursuing his

rights diligently, and (2) that some extraordinary circumstance stood in his way.” Pace v.

DiGuglielmo, 544 U.S. 408, 418 (2005).                             In this circuit, equitable tolling may be

appropriate when a prisoner has failed to file a timely federal petition due to “extraordinary

circumstances beyond his control.” Marsh v. Soares, 223 F.3d 1217, 1220 (10th Cir. 2000);

see also Gibson v. Klinger, 232 F.3d 799, 808 (10th Cir. 2000) (equitable tolling is limited

to “rare and exceptional circumstances”). In an effort to establish the two elements for

                                                            
1
 Petitioner has waived further review of all issues as to which no specific objection is
made. See Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991).
                                                               2
 
equitable tolling, Petitioner relies on a letter that he presented to his state court judge at his

revocation hearing on March 26, 2013.                               Further, he appears to rely on his state post-

conviction efforts to excuse his delay.2 However, he presents no unique fact that prevented

him from filing a federal petition within the one-year period imposed by 28 U.S.C. §

2244(d)(1)(A).3                        In summary, the Court finds Petitioner has failed to allege any

extraordinary circumstances that would justify equitable tolling.

              Therefore, upon de novo consideration of the issues, the Court finds that the claims

in the Petition are time-barred and should be dismissed as untimely pursuant to 28 U.S.C.

§ 2244(d).

                                                                CONCLUSION

                IT        IS         THEREFORE                 ORDERED   that   Judge   Mitchell’s   Report   and

Recommendation [Doc. No. 7] is ADOPTED in its entirety. Petitioner’s claims are

dismissed with prejudice as time-barred. A judgment shall be issued forthwith.

              IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing

Section 2254 Cases, the Court must issue or deny a certificate of appealability (“COA”)

when it enters a final order adverse to a petitioner. A COA may issue only if Petitioner

“has made a substantial showing of the denial of a constitutional right.” See 28 U.S.C.

                                                            
2
  Petitioner filed his first application for post-conviction relief on December 15, 2014, long
after his 2005 conviction and more than one year after his revocation sentence became
final. Petitioner never moved to withdraw his plea or timely seek to appeal his 2005
judgment of conviction. Further, he confessed the state’s motion to revoke his suspended
sentences and never sought to file a direct appeal on that issue.
3
 The petition he filed in Wright I in 2016 was also significantly after the one-year period
of limitations. 
                                                                    3
 
§ 2253(c)(2). “A petitioner satisfies this standard by demonstrating that jurists of reason

could disagree with the district court’s resolution of his constitutional claims or that jurists

could conclude the issues presented are adequate to deserve encouragement to proceed

further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003); see Slack v. McDaniel, 529 U.S.

473, 484 (2000). “When the district court denies a habeas petition on procedural grounds

without reaching the prisoner’s underlying constitutional claim, a COA should issue when

the prisoner shows, at least, that jurists of reason would find it debatable whether the

petition states a valid claim of the denial of a constitutional right and that jurists of reason

would find it debatable whether the district court was correct in its procedural ruling.”

Slack, 529 U.S. at 484. Upon consideration, the Court finds the requisite standard is not

met in this case. Therefore, a COA is DENIED. The denial shall be included in the

judgment.

       IT IS SO ORDERED this 14th day of March 2019.




 




                                               4
 
